Citation Nr: 0422833	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-19 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a recurrent 
dislocation of the left shoulder, currently rated as 10 
percent disabling. 

2.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently rated as 10 percent 
disabling. 

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with right lower extremity 
radiation, claimed as as secondary to the service-connected 
fracture of the right ankle.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

5.  Entitlement to service connection for multijoint 
arthritis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issues of entitlement to an increased rating for a 
recurrent dislocation of the left shoulder, an increased 
rating for residuals of a right ankle fracture, and service 
connection for degenerative disc disease of the lumbar spine 
with right lower extremity radiation as secondary to the 
service connected fracture of the right ankle require 
additional development, will be addressed in the Remand 
portion of this decision, below.


FINDINGS OF FACT

1.  The veteran received no awards or decorations denoting 
engagement in combat, and no other supportive evidence 
reflects that the veteran engaged in combat during active 
military service.

2.  A verified stressor which could support a diagnosis of 
PTSD is not demonstrated by competent evidence of record. 

3.  There is no competent evidence of record demonstrating 
than the veteran has a current disability associated with 
multijoint arthritis that is etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2003). 

2.  Multijoint arthritis was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the U.S. Court 
of Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a January 2001 letter, the RO advised the veteran of the 
VCAA and its effect on his claims for service connection for 
PTSD and multijoint arthritis.  In addition, the veteran was 
advised, by virtue of a detailed October 2002 statement of 
the case (SOC) and September 2003 supplemental statement of 
the case (SSOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims for service connection for PTSD 
and multijoint arthritis.  The Board therefore believes that 
appropriate notice has been given with respect to the issues 
adjudicated in the present decision.  The Board notes, in 
addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claims 
adjudicated below, to include the service medical and 
personnel records, and private and VA clinical reports, and 
that the SOC and SSOC issued by the RO clarified what 
evidence would be required to establish service connection 
for PTSD and multijoint arthritis.  Further, the claims file 
reflects that the October 2002 SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2003).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to the claims 
adjudicated herein, under the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Factual Background

The service personnel records indicate the veteran served 
with the United States Army in the Republic of Vietnam from 
May 1971 to May 1972, with his Military Occupational 
Specialty during this service listed as Field Radio Mechanic.  
None of his awards or decorations are indicative of 
participation in combat.  

The service medical records reflect treatment for recurrent 
left shoulder dislocations, with the veteran undergoing 
surgical repair of the left shoulder during in-service 
hospitalization from February 5, 1972, to May 1, 1972.  No 
other defects or disabilities during service are demonstrated 
by the service medical records, and the only defect noted 
upon separation examination was a surgical scar on the left 
anterior shoulder.  However, the veteran did refer to having 
swollen or painful joints on a Report of Medical History 
completed at that time.  

The post-service evidence includes private treatment reports 
reflecting left shoulder pain in May and September 1974.  
Reports from a VA examination conducted in March 1979 
resulted in diagnoses of recurrent ear infections, a history 
of pneumonia with no current residuals, an appendectomy scar, 
residuals of a left shoulder dislocation, and residuals of a 
right ankle fracture.  At the time of this examination, the 
veteran's orthopedic complaints were limited to the left 
shoulder and right ankle.  

No evidence is of record thereafter, until a private clinical 
report dated in February 1999 reflecting "generalized 
arthritis affecting multiple places of [the veteran's] body 
such as [the] shoulders, right elbow, hands, fingers, hips, 
knees as well as [the] big toes."  This examiner stated that 
the veteran's job as a mail carrier for the United States 
Postal Service (USPS) could be impacting this condition due 
to the strains caused by his work, and said the veteran 
therefore needed days off from work for recuperation.  Also 
of record are reports from an October 1999 examination 
conducted to determine fitness for USPS employment, with the 
impression including mild osteoarthritis of the small joints 
in both hands; chronic low back pain aggravated by stress, 
and mild L2-L3 disc herniation of the lumbar spine. 

A VA psychosocial assessment completed in December 2000 
showed the veteran reporting several symptoms of PTSD, to 
include intrusive memories of his Vietnam duty and 
hypervigilance.  In discussing his service in Vietnam, the 
veteran described seeing helicopters being loaded and 
unloaded upon his arrival in Da Nang, and being told that 
part of the cargo being unloaded contained body bags.  He 
also reported a 30-minute rocket attack close to the 
reception center that he found highly frightening.  He stated 
that he was involved in occasional patrol duty in combat 
areas, and described witnessing several friends being killed 
or wounded.  Additional pyschological testing resulted in a 
diagnosis of PTSD, and a statement from a private physician 
dated in June 2000 indicated the veteran was suffering from 
PTSD, along with anxiety and a panic disorder.  This 
psychiatrist indicated that she had treated the veteran for 
panic attacks.  

In a January 2001 letter mailed to the veteran, the RO 
requested that he submit detailed descriptions of his claimed 
Vietnam stressors, to include such information as the 
specific dates and places where incidents occurred and the 
names of persons with whom he was associated who were killed.  
The veteran did not respond to this request with specific 
information about his stressors at that time, or to another 
request by the RO for him to provide detailed stressor 
information in April 2003.  

Additional evidence of record includes reports from VA 
orthopedic examinations conducted in July 2001 and August 
2003.  The diagnoses contained therein are limited to the 
left shoulder, right ankle, and back.  None of these reports 
contains any clinical findings or medical opinion linking a 
current disorder associated with multijoint arthritis to the 
veteran's military service. 

III.  Legal Criteria/Analysis

A.  PTSD

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  38 
C.F.R. § 3.304(f) (2003).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  If 
VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence, and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions, or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, supra.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat but the alleged stressor is not combat related, then 
his lay testimony, in and of itself, is not sufficient to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, supra at 98 (1993).  In Doran v. Brown, 6 
Vet. App. 283, 290-91 (1994), the Court stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the Board of its obligations 
to assess the credibility and probative value of the other 
evidence."

As the record does reveal a diagnosis of PTSD, which the 
Board notes appears to have been solely based upon history 
provided by the veteran rather than any service department or 
other objective evidence, the primary question which must be 
resolved in this decision is whether the veteran sustained a 
qualifying stressor within the requirements of 38 C.F.R. § 
3.304(f), as discussed above.  Without such corroboration of 
a qualifying stressor, the question of the validity of any 
diagnosis of PTSD, and therefore whether further medical 
inquiry should be conducted, is irrelevant.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996), aff'd, 124 F.3d 228 
(Fed. Cir. 1997) (table); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described).

Applying the directives of the Zarycki precedent, the Board 
first finds that the appellant is not a veteran of combat.  
His military personnel and medical records do not indicate 
that he participated in combat, and he did not receive 
decorations or awards suggestive of combat status.  There is 
no independent evidence to confirm the various stressors 
alleged by the veteran, and he has not supplied sufficiently 
detailed stressor information, despite being asked to provide 
this information on two occasions, so as to allow for 
meaningful research by the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to attempt to verify the 
stressors alleged by the veteran.  In this regard, the Board 
notes that the duty to assist is not a "one way street," 
and that when, as in the instant case, it is the veteran that 
has the "information that is essential in obtaining the 
putative evidence," the veteran cannot "passively wait" 
for the assistance of the VA.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).   

The Board has considered the veteran's written contentions 
with respect to the claimed stressors.  However, the Board 
finds the military records to be more probative of this 
issue.  As a general matter, reliance upon the records of the 
service department is now well settled.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997); Spencer v. West, 13 Vet. 
App. 376, 380 (2000); Manlincon v. West, 12 Vet. App. 238 
(1999); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994) (all for the 
general proposition that service department findings relative 
to an individual's service are binding on VA for the purposes 
of establishing the nature of service in the U.S. Armed 
Forces).  In this matter, there is no reason to question the 
veteran's military service records as to their accuracy.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 82-83 (1994).  Based upon 
these records, the Board finds that the veteran did not 
participate in, nor was he exposed to, any combat-related 
activity.  

In summary, the Board finds that the preponderance of the 
evidence of record militates against a finding that the 
veteran served in combat.  See VAOPGCPREC 12-99, supra 
(holding that the determination of whether a veteran 
"engaged in combat with the enemy" depends on multiple 
factors, including the requirement that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and that the issue of whether any particular 
set of circumstances constitutes engagement in combat with 
the enemy for purposes of section 1154(b) must be resolved on 
a case-by-case basis).

As discussed above, if the claimed stressor is not combat-
related, "the veteran's lay testimony regarding in-service 
stressors is insufficient, standing alone, to establish 
service connection and must be corroborated by credible 
evidence."  Doran v. Brown, supra, at 289.  In this case, 
there has been no credible evidence obtained to substantiate 
the veteran's claimed stressors, and the veteran has failed 
to provide the information needed to conduct meaningful 
research to confirm the reported stressors.  Thus, his claim 
fails to satisfy one of the essential elements in 
establishing service connection for PTSD, i.e., credible 
evidence of an in-service stressor, as required by 38 C.F.R. 
§ 3.304.  To the extent that the diagnoses of PTSD appear to 
have been based upon the veteran's unverified and 
uncorroborated accounts as to his in-service experiences, 
these diagnoses are not probative.  See Swann, supra.

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnoses of PTSD of record lack probative value, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  Therefore, the claim must be denied.  

B.  Multijoint Arthritis

As noted above, service connection may be granted for a 
disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  There are some disabilities, including 
arthritis, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that, while the veteran's contentions 
asserting a claimed etiological nexus between current 
multijoint arthritis and service have been respectfully 
considered, the probative value of the positive evidence 
represented by these lay assertions is simply outweighed by 
the negative objective evidence of record.  See Routen, 
Espiritu, supra.  This negative evidence includes the silent 
service medical records; the over 25-year gap between 
separation from service and first evidence of multijoint 
arthritis, and the lack of any competent medical evidence 
linking a current disability associated with multijoint 
arthritis to service.  In short, therefore, as the probative 
weight of the negative evidence clearly exceeds that of the 
positive, the claim for service connection for multijoint 
arthritis must be denied.  Gilbert, 1 Vet. App. at 49.   



ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for multijoint arthritis is 
denied.  


REMAND

Review of the record reflects that the veteran has not been 
issued an evidence development letter with respect to this 
issues of entitlement to an increased rating for a recurrent 
dislocation of the left shoulder, an increased rating for 
residuals of a right ankle fracture, and service connection 
for degenerative disc disease of the lumbar spine with right 
lower extremity radiation as secondary to the service 
connected fracture of the right ankle, consistent with the 
notice requirements of the VCAA.  In this regard, the January 
2001 letter informing the veteran of the VCAA discussed in 
the above decision, while discussing the requirements for 
establishing service connection on a "direct basis, did not 
list the requirements for establishing "secondary" service 
connection, or for increased ratings for the service-
connected left shoulder and right ankle disorders.  

The Court has indicated that section 5103(a), as amended by 
the VCAA, and § 3.159(b), as amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  As such, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision with respect to the claims for increased 
ratings and secondary service connection on appeal at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  See also Pelegrini, supra; VAOPGCPREC 1-2004 
(Feb. 24, 2004).

For the reasons stated above, this appeal is REMANDED via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the appellant.

1.  The veteran should be furnished with a 
development letter consistent with the 
notice requirements of the VCAA, with 
respect to the issues of entitlement to an 
increased rating for a recurrent 
dislocation of the left shoulder, an 
increased rating for residuals of a right 
ankle fracture, and service connection for 
degenerative disc disease of the lumbar 
spine with right lower extremity radiation 
as secondary to the service connected 
fracture of the right ankle, and otherwise 
ensure that all notification and 
development action with respect to these 
issues required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
pertinent interpretive authority, are fully 
complied with and satisfied.

2.  Following the completion to the 
extent possible of the development 
requested above, the RO should 
readjudicate the claims addressed in this 
remand.  To the extent that any of the 
benefits sought in connection with these 
claims are not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
addressing any such claim.  The SSOC 
should include a summary of the evidence 
and discussion of all pertinent 
regulations, including the evidence 
obtained as a result of the development 
requested above and the VCAA.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________
	ANDREW J. MULLEN	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



